Title: [Diary entry: 6 October 1785]
From: Washington, George
To: 

Thursday 6th. Thermometer at 65 in the Morning—65 at Noon and 66 at Night. Flying clouds and a Rainbow in the Morning with but little wind; drippings of rain, more or less all day. Mr. Burwell Bassett, and Mr. Shaw set out after Breakfast for Dumfries. The appearances of the day, and the impracticability of giving, on acct. of the clammyness of the Earth, an even face to any more of my lawn, until the grd. should get dryer, of which there is no immediate prospect, I sowed what was levelled & smoothed of it, with English grass Seeds; and as soon as the top was so dry, as not to stick to the Roller, I rolled & cross rolled it; first with a light wooden roller; and then with a heavy wooden roller; with a view of compressing the Ground—smoothing the Surfice of it & to bury the Seeds. Mr. Sanders not coming according to expectation I began with my own people to shingle that part of the Roof of the House wch. was stripped yesterday, & to copper the Gutters &ca.